        Case 2:18-cv-03143-MMB Document 17 Filed 03/08/19 Page 1 of 1




UNITED STATES DISTRICT COURT                                                             MAR O8 2019
EASTERN DISTRICT OF PENNSYLVANIA
                                                                                      KATE BARl~MAN, C!erk
                                                                                    BY.           Dep. C!srk
MALIBU MEDIA, LLC

          Plaintiff.

vs.                                                  Civil Action No. 2:18-cv-03143-MMB

BRIAN AMBLER

          Defendant



Now comes the Defendant, Brian Ambler, and as his Answer to the Amended Complaint filed in the case
December 6, 2018 (Doc. 8), and to allegations about and against him individually and not to any other
Defendant, for which he has insufficient information of knowledge, states as follows:



      1. The complaint fails to state a claim upon which relief can be granted against this answering
         Defendant.
      2. This answering Defendant is without sufficient information or knowledge, after reasonable
         inquiry, to form a belief as to the truth or veracity of any allegations as to any other Defendant
         other than himself, as to the allegations in Paragraph Nos. 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14,
         15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 39, 31, and 32; and therefore denies
         same.
      3. This answering Defendant admits the allegations contained in Paragraph No. 9 (as to this
         Defendant's residency only).

Respectfully submitted,



By:/&-
BrianA   ler
1230 Wilder St.
Philadelphia, PA 19147
E-mail: brianambler42@gmail.com
Phone: 610-220-9592
